Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments filed 7/11/2022 have been considered.

Claims 1, 3 and 5-11 are under examination. Claims 2, 4 and 12-27 are withdrawn.

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nissenbaum et al. (US 2016/0257098; published September 8, 2016) in view of Kannan et al. (US 2017/0088480; March 30, 2017).
Applicant’s Invention
Applicant claims a granular composition comprising a plurality of granulates having a biodegradable coating applied over the granulates, wherein the granulates comprise a material selected from the group consisting of seeds, fertilizers and pesticides and the coating comprises 5-75% weight polylactic acid and 25-95% polyhydroxyalkanoates.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

With respect to claims 1, 3, 8 and 11 of the instant application, Nissenbaum et al. teach biodegradable sheet comprising polyhydroxybutyrate (PHB), polylactic acid (PLA) and polyhydroxyalkanoates (PHA).  In one embodiment the first hydrophobic polymer is PHA and include polyhydroxybutyrate (PHB) and the second polymer is polylactic acid [0012].  In some embodiments the first polymers are in amounts ranging from 5-45% weight of the sheet [0013]. The second polymer ranges from 55-95% weight of the mixture [0016].  The sheets include further inorganic and organic fillers which include seeds and native starch granules [0231-233].

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Nissenbaum et al. do not teach a plurality of granulates selected from fertilizers with the biodegradable coating applied thereto.  With respect to claim 5, Nissenbaum et al. do not teach the molecular weight of the polylactic acid is 10000 to 250000 Daltons.  It is for this reason that Kannan et al. is joined.
Kannan et al. teach coated fertilizer granules having a coating of a comprising poly(lactic acid) (abstract).  PLA is a polymer used in the coating because it decomposes in soil from moisture and heat, and is broken down into lactic acid which is consumed by microorganisms as a nutrient [0009].  The granule size of the fertilizer ranges from 1-4 mm before coating [0035; limitation of claim 7].  The molecular weight of the poly(lactic acid) ranges from 30,000-250,000 g/mol [0037-38; limitation of claim 5].  Other components in the granular fertilizer can include pesticides [0034].  
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Nissenbaum et al. and Kannan et al. both teach biodegradable polymers coatings comprising PLA.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Nissenbaum et al. and Kannan et al. to include coating fertilizer granulates with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Nissenbaum et al. and Kannan et al. to include coating fertilizers with the biodegradable polymers disclosed by Nissenbaum et al. because Kannan et al. teach the PLA decomposes into soil and acts as nutrient.  

Response to Arguments

Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive. 
Applicant first argues that Nissenbaum and Kannan cannot be obviously combined because Nissanbaum describes sheet materials intended to have a degradation time of at least 4 months to 2 years whereas Kannan is directed to fertilizer coatings which release within 1 or 2 weeks.  Therefore, Applicant contends that combining the teachings of Nissanbaum and Kannan would result in a device inoperable for its intended purpose.  The Examiner is not persuaded by this argument because the claims are drawn to a granular composition having a biodegradable coating applied over the granulates, wherein the coating comprises 5-75% weight polylactic acid and 25-95% polyhydroxyalkanoates.  Nissenbaum et al. teach coatings comprising the first hydrophobic polymer is PHA, including polyhydroxybutyrate (PHB) and the second polymer is polylactic acid [0012].  Therefore coatings comprising polylactic acid and polyhydroxyalkanoates were known at the time of invention.  Kannan et al. teach coated fertilizer granules having a coating comprising poly(lactic acid) which is consumed by microorganisms as a nutrient after biodegradation [0009].  Therefore, one seeking to include a polymer coating on a fertilizer would have been motivated to include formulations comprising polylactic acid since the polymer breaks down in soil as a nutrient.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


Claims 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nissenbaum et al. (US 2016/0257098; published September 8, 2016) in view of Kannan et al. (US 2017/0088480; March 30, 2017) and further in view of Steinke et al. (US 8,937,135; patented January 20, 2015)).
Applicant’s Invention
Applicant claims a granular composition comprising a plurality of granulates having a biodegradable coating applied over the granulates, where in the granulates comprise a material selected from the group consisting of seeds, fertilizers and pesticides and the coating comprises 5-75% weight polylactic acid and 25-95% polyhydroxyalkanoates.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Nissenbaum et al. and Kannan et al. are discussed in the above 103 rejection.

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
With respect to claims 6, 9 and 10, Nissenbaum et al. and Kannan et al. do not teach that the molecular weight of the polyhydroxyalkanoates is from 50,000 to 2.5 Daltons, that the polyhydroxyalkanoates are 70-99 mole percent residues 3-hydroxybutyrate and 1-30 mole percent residues 3-hydroxyhexanoate or three or more different types of hydroxyalkanoate monomer residues having 5-22 carbon atoms.  It is for this reason that Steinke et al. is joined.
Steinke et al. teach biodegradable mixtures comprising polyhydroxyalkanoates with fertilizers and active crop protection ingredients which form films (abstract).  The preferred component (iii) is polylactic acid and polyhydroxyalkanoates, particularly polyhydroxybutyrate and polyhydroxybutyrate-co-valarate (column 6, lines 28).  The polyhydroxyalkanoates are primarily poly-4-hydroxybutyrates and poly-3-hydroxybutyrates and further comprise copolymers of hydroxybutyrates with 3-hydroxyvalerates or 3-hydroxyhexanoate (column 6, lines 54-64).  The polyhydroxyalkanoates have a molecular weight of 100,000 to 1,000,000 Daltons (column 6, lines 65-67).  
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Nissenbaum et al., Kannan et al and Steinke et al. teach biodegradable polymer coatings.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Nissenbaum et al., Kannan et al and Steinke et al. to include polyhydroxyalkanoates selected from poly-4-hydroxybutyrates, poly-3-hydroxybutyrates and further copolymers of hydroxybutyrates with 3-hydroxyvalerates or 3-hydroxyhexanoate with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Steinke et al. to include blends for the polymers because they are known to form films of fertilizers and would aid in crop protection.  
Conclusion
No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617